 
 
 
Exhibit 10.4


THIS WARRANT AND ANY SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR SALE IN
THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT OR AN OPINION OF COUNSEL OR
OTHER EVIDENCE ACCEPTABLE TO THE CORPORATION THAT SUCH REGISTRATION IS NOT
REQUIRED.


DUSKA THERAPEUTICS, INC
WARRANT AGREEMENT


VOID AFTER 5:00 P.M. NEW YORK TIME, SEPTEMBER 30, 2015


Issue Date:  October 1, 2008


 
1. Basic Terms.  This Warrant Agreement (the “Warrant”) certifies that, for
value received, the registered holder specified below or its registered assigns
(“Holder”) is the owner of a warrant of Duska Therapeutics, Inc., a Nevada
corporation having its principal place of business at 470 Nautilus Street, Suite
300, La Jolla, CA 92037 (the “Corporation”), subject to adjustments as provided
herein, to purchase up to 562,276 shares of the Common Stock, $.01 par value, of
the Corporation (the “Common Stock”) from the Corporation at the price per share
shown below (the “Exercise Price”), of which 140,569 shall vest immediately and
the remainder shall vest pro rata on a monthly basis over the thirty six month
period beginning on the issue date, unless terminated in accordance with the
provisions of Section 16 hereof.
 
Holder:
Joshua Hare
   
Exercise Price per share:
$.50



Except as specifically provided otherwise, all references in this Warrant to the
Exercise Price and the number of shares of Common Stock purchasable hereunder
shall be to the Exercise Price and number of shares after any adjustments are
made thereto pursuant to this Warrant.







--------------------------------------------------------------------------------






 
2. Corporation’s Representations/Covenants.  The Corporation represents and
covenants that the shares of Common Stock issuable upon the exercise of this
Warrant shall at delivery be fully paid and non-assessable and free from taxes,
liens, encumbrances and charges with respect to their purchase. The Corporation
shall take any necessary actions to assure that the par value per share of the
Common Stock is at all times equal to or less than the then current Exercise
Price per share of Common Stock issuable pursuant to this Warrant.  The
Corporation shall at all times reserve and hold available sufficient shares of
Common Stock to satisfy all conversion and purchase rights of outstanding
convertible securities, options and warrants of the Corporation, including this
Warrant.
 
3. Method of Exercise; Fractional Shares.  This Warrant is exercisable, in whole
or in part, with respect to the portion that has vested by surrendering this
Warrant, on any business day during the period (the “Exercise Period”) beginning
the business day after the vesting date and ending at 5:00 p.m. (New York time)
on September 30, 2015. This Warrant may not be exercised for fewer than 5,000
shares per exercise, as adjusted to reflect stock dividends, stock splits, and
other comparable changes, or if it would cause the Holder to beneficially own
more than 4.99% of the outstanding Common Stock of the Company (unless the
Holder gives at least 90 days written notice to the Corporation that it does not
wish to be governed by the 4.99% limitation).  To exercise this Warrant, the
Holder shall surrender this Warrant, or a portion thereof at the principal
office of the Corporation or that of the duly authorized and acting transfer
agent for its Common Stock, together with the executed exercise form
(substantially in the form of that attached hereto) and together with (i)
payment for the Common Stock purchased under this Warrant or (ii) notice of a
cashless exercise in which case the Company shall, without any payment on the
part of the Holder, deliver to the Holder the number of shares of Common Stock
equal to the difference between (x) the number of shares of Common Stock  being
exercised and (y) the result derived from the (I) product of the warrant price
and the number of shares of Common Stock being exercised divided by (II) the per
share market price on the Common Stock.  The principal office of the Corporation
is located at the address specified on the signature page of this Warrant;
provided, however, that the Corporation may change its principal office upon
notice to the Holder.  Payment shall be made by check payable to the order of
the Corporation or by wire transfer.  This Warrant is not exercisable with
respect to a fraction of a share of Common Stock.  In lieu of issuing a fraction
of a share remaining after exercise of this Warrant as to all full shares
covered by this Warrant, the Corporation shall either at its option (a) pay for
the fractional share cash equal to the same fraction at the fair market price
for such share; or (b) issue scrip for the fraction in the registered or bearer
form which shall entitle the Holder to receive a certificate for a full share of
Common Stock on surrender of scrip aggregating a full share.
 
4. Dissolution, Liquidation and Adjustments.  In case of the voluntary or
involuntary dissolution, liquidation or winding up of the Corporation (other
than in connection with a reorganization, consolidation, merger, or other
transaction) is at any time proposed, the Corporation shall give at least thirty
days prior written notice to the Holder.  Such notice shall contain:  (a) the
date on which the transaction is to take place; (b) the record date (which shall
be at least thirty (30) days after the giving of the notice) as of which holders
of Common Stock will be entitled to receive distributions as a result of the
transaction;
 
 
-2-

--------------------------------------------------------------------------------


 
 
(c) a brief description of the transaction, (d) a brief description of the
distributions to be made to holders of Common Stock as a result of the
transaction; and (e) an estimate of the fair value of the distributions. On the
date of the transaction, if it actually occurs, this Warrant and all rights
under this Warrant shall terminate.  If the Corporation with respect to the
Common Stock pays a dividend in shares of Common Stock or securities convertible
into shares of Common Stock, subdivides outstanding shares of Common Stock,
combines outstanding shares of Common Stock into smaller number of shares or
issues by reclassification of common stock any shares of capital stock of the
Corporation then the exercise price in effect shall be adjusted such that the
holder shall be entitles to receive the number and kind of shares of Common
Stock or other capital stock of the Corporation that it would have owned
immediately after the happening of any of these events described above as if
this Warrant had converted immediately prior to the happening of such event.
 
5. Rights of Holder.  The Corporation shall deliver to the Holder all notices
and other information provided to its holders of shares of Common Stock or other
securities which may be issuable hereunder concurrently with the delivery of
such information to the holders.  This Warrant does not entitle the Holder to
any voting rights or, except for the foregoing notice provisions, any other
rights as a shareholder of the Corporation.  No dividends are payable or will
accrue on this Warrant or the shares of Common Stock purchasable under this
Warrant until, and except to the extent that, this Warrant is exercised.  Upon
the surrender of this Warrant and payment of the Exercise Price as provided
above, the person or entity entitled to receive the shares of Common Stock
issuable upon such exercise shall be treated for all purposes as the record
holder of such shares as of the close of business on the date of the surrender
of this Warrant for exercise as provided above.  Upon the exercise of this
Warrant, the Holder shall have all of the rights of a shareholder in the
Corporation.
 
6. Exchange for Other Denominations. This Warrant is exchangeable, on its
surrender by the Holder to the Corporation, for a new Warrant of like tenor and
date representing in the aggregate the right to purchase the balance of the
number of shares purchasable under this Warrant in denominations and subject to
restrictions on transfer contained herein, in the names designated by the Holder
at the time of surrender.
 
7. Substitution.  Upon receipt by the Corporation of evidence satisfactory (in
the exercise of reasonable discretion) to it of the ownership of and the loss,
theft or destruction or mutilation of the Warrant, and (in the case or loss,
theft or destruction) of indemnity satisfactory (in the exercise of reasonable
discretion) to it, and (in the case of mutilation) upon the surrender and
cancellation thereof, the Corporation will issue and deliver, in lieu thereof, a
new Warrant of like tenor.
 
8. Restrictions on Transfer; Registration Rights. (a) Neither this Warrant nor
the shares of Common Stock issuable on exercise of this Warrant have been
registered under the Securities Act or any other securities laws (the
“Acts”).  Neither this Warrant nor the shares of Common Stock purchasable
hereunder may be sold, transferred, pledged or hypothecated in the absence of
(a) an effective registration statement for this Warrant or Common Stock
purchasable hereunder, as applicable, under the Acts, or
 
 
-3-

--------------------------------------------------------------------------------


 
 
(b) an opinion of counsel reasonably satisfactory to the Corporation that
registration is not required under such Acts.  If the Holder seeks an opinion as
to transfer without registration from Holder’s counsel, the Corporation shall
provide such factual information to Holder’s counsel as Holder’s counsel
reasonably requests for the purpose of rendering such opinion.  Each certificate
evidencing shares of Common Stock purchased hereunder will bear a legend
describing the restrictions on transfer contained in this paragraph unless, in
the opinion of counsel reasonably acceptable to the Corporation, the shares need
no longer to be subject to the transfer restrictions.


(b)  Piggyback Registration.  If at any time or from time to time, the
Corporation shall determine to register all of its securities not previously
registered which are outstanding on the date hereof,  for the  account  of
a  security  holder  other  than  a registration  relating solely to
employee  benefit plans, the Corporation  will:


(i)  promptly give  to the holder written  notice thereof ; and


(ii)  include in such  registration  (and any related qualification under blue
sky laws or other compliance),  and in any underwriting involved therein, all
the Common Stock  specified in a written request or requests made within  twenty
(20) days after  receipt of such written  notice from Corporation by the holder


  (A)           If the Securities and Exchange Commission (“SEC”) issues a
comment letter with respect to the offering limiting the total number of shares
which may be registered without it being deemed to be a primary offering, the
number of shares of common stock to be registered for holder shall be reduced
pro rata with all other selling stockholders.


(B)           If the registration for which Corporation gives notice is a
registered public offering involving an underwriting, the Corporation shall so
advise the holder as a part of the written notice given pursuant to paragraph
(b) above.  In such event, the right of the holder to registration pursuant to
this Agreement shall be conditioned upon the inclusion of the holder shares in
the underwriting to the extent provided herein and to the extent permitted by
the underwriter, in its sole discretion.  The holder shall enter into an
underwriting agreement in customary form with the representa­tive of the
underwriter or underwriters selected by the Corporation.


(C)          The Corporation shall use commercially reasonable efforts to
maintain the effectiveness of a registration statement (on Form S-1 or Form S-3)
until the earlier of (i) the sale of all the shares held by the holder or (ii)
12 months from the effective date of the registration statement.


(D)          The Corporation shall not be obligated to register any securities
of the holder if the shares may be sold, at the time of registration pursuant to
Rule 144 of the Securities Act of 1933.
 
 
-4-

--------------------------------------------------------------------------------


 
 
 
9. Transfer.  Except as otherwise provided in this Warrant, this Warrant is
transferable only on the books of the Corporation by the Holder in person or by
attorney, on surrender of this Warrant, properly endorsed.
 
10. Recognition of Holder.  Prior to due presentment for registration of
transfer of this Warrant, the Corporation shall treat the Holder as the person
exclusively entitled to receive notices and otherwise to exercise rights under
this Warrant.  All notices required or permitted to be given to the Holder shall
be in writing and shall be given by first class mail, postage prepaid, addressed
to the Holder at the address of the Holder appearing in the records of the
Corporation.
 
11. Payment of Taxes.  The Corporation shall pay all taxes and other
governmental charges, other than applicable income taxes, that may be imposed
with respect to the issuance of shares of Common Stock pursuant to the exercise
of this Warrant.
 
12. Headings.  The headings in this Warrant are for purposes of convenience in
reference only, shall not be deemed to constitute a part of this Warrant and
shall not affect the meaning or construction of any of the provisions of this
Warrant.
 
13. Miscellaneous.  This Warrant may not be changed, waived, discharged or
terminated except by an instrument in writing signed by the Corporation and the
Holder.  This Warrant shall inure to the benefit of and shall be binding upon
the successors and assigns of the Corporation.
 
14. Governing Law.  This Warrant shall be governed by and construed in
accordance with the laws of the State of Nevada without giving effect to its
principles governing conflicts of law.
 
15. Assignment.  This Warrant may not be assigned by the Holder without the
consent of the Corporation, except that the Holder may assign this Warrant
without the Corporation’s consent if such assignment is to the Holder’s heirs,
spouse or entities controlled by the Holder.
 
16. Termination.If Joshua Hare’s engagement as a consultant to the Corporation
is terminated by the Corporation for cause or he terminates his engagement as a
consultant for any reason, the portion of this warrant originally issued to him
by the Corporation that has vested may be exercised, in Holder’s sole and
absolute discretion, within 90 days of such termination and after such 90 days
shall be null and void and the portion that has not vested at the time of such
termination shall be null and void. If Joshua Hare is terminated as a consultant
by the Corporation without cause, then the warrants originally issued to him
shall immediately vest in full so long as the Corporation is actively engaged in
the development of heart failure drugs using the intellectual property licensed
from Duke University and Johns Hopkins University pursuant to the terms of the
License Agreement dated as of May 28, 2008, or the Corporation is actively
engaged in the development of any technology in which Joshua Hare is a named
inventor (including technology licensed from Duke University, Johns Hopkins
University, The University of Miami or Joshua Hare).
 
-5-

--------------------------------------------------------------------------------


 
 
If at the time of such termination by the Corporation without cause, the
Corporation is no longer engaged in the development of heart failure drugs using
the intellectual property licensed from Duke University and Johns Hopkins
University or other drugs in which Joshua Hare is a named inventor then the
unvested portion of the warrant shall not vest.
 
 

  DUSKA THERAPEUTICS, INC.         By:       James S. Kuo     Chief Executive
Officer

 

 
 
 
 
-6-

--------------------------------------------------------------------------------


 
 
 
DUSKA THERAPEUTICS, INC.
Form of Transfer
 
 
(To be executed by the Holder to transfer the Warrant)
 
 
For value received the undersigned registered holder of the attached Warrant
hereby sells, assigns, and transfers the Warrant to the Assignee(s) named below:
 
Names of
Assignee
Address
Taxpayer ID No.
Number of shares
subject
to transferred Warrant
                                                           

 
The undersigned registered holder further irrevocably appoints
____________________ _______________________________ attorney (with full power
of substitution) to transfer this Warrant as aforesaid on the books of the
Corporation.
 
 
 
 

Date:             Signature        

 
 

 

--------------------------------------------------------------------------------


 
 
DUSKA THERAPEUTICS, INC.
Exercise Form
 
(To be executed by the Holder to purchase
Common Stock pursuant to the Warrant)
 
 
    The undersigned holder of the attached Warrant hereby: (1) irrevocably
elects to exercise purchase rights represented by such Warrant for, and to
purchase, ___________shares of Common Stock of Duska Therapeutics, Inc, a Nevada
corporation, and encloses a check or has wired payment of $________________
therefor; (2) requests that a certificate for the shares be issued in the name
of the undersigned; and (3) if such number of shares is not all of the shares
purchasable under this Warrant, that a new Warrant of like tenor for the balance
of the remaining shares purchasable under this Warrant be issued.
 
 
 
 

Date:             Signature        

 
 
 